       Case 4:20-cv-00288-DCB Document 7 Filed 08/19/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Anthony Patterson,                                  No. CV-20-00288-TUC-DCB
10                  Plaintiff,                           ORDER SETTING RULE 16
                                                         SCHEDULING CONFERENCE
11   v.
12   Ace Hardware Stores Incorporated,
13                  Defendant.
14
15
16          IT IS ORDERED that, pursuant to Rule 16, Federal Rules of Civil Procedure, a
17   Pretrial Scheduling Conference is set for Thursday, September 10, 2020, at 10:00 am.
18   The conference will be held telephonically with the Judge's law clerk, Greer Barkley.
19   Plaintiffs' counsel shall initiate the conference call with all appropriate parties on the line
20   to (520) 205-4560.
21          IT IS FURTHER ORDERED that counsel are directed to consult the Federal
22   Rules of Civil Procedure for the objectives of the conference. The Mandatory Initial
23   Discovery Pilot program does not apply to this case. See General Order 17-08, filed July
24   29, 2020 (pilot period from 5/1/2017 to 5/1/2020). At least one of the attorneys for each
25   party attending the conference shall have authority to enter into stipulations and make
26   admissions regarding all matters which may be discussed.
27          IT IS FURTHER ORDERED that after the scheduling conference, the Court will
28   enter a Rule 16 Scheduling Order setting the time within which counsel may complete
       Case 4:20-cv-00288-DCB Document 7 Filed 08/19/20 Page 2 of 2



 1   discovery, file pre-trial dispositive motions, and file the proposed pre-trial order. The
 2   Court's Order shall control the course of the action unless modified by subsequent Order.
 3         Dated this 19th day of August, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
